Name: Commission Regulation (EC) NoÃ 1643/2006 of 7 November 2006 laying down detailed rules for the application of granting of assistance for the export of beef and veal products which may benefit from a special import treatment in a third country (Codified Version)
 Type: Regulation
 Subject Matter: animal product;  trade;  America;  foodstuff;  European Union law;  economic policy
 Date Published: nan

 8.11.2006 EN Official Journal of the European Union L 308/7 COMMISSION REGULATION (EC) No 1643/2006 of 7 November 2006 laying down detailed rules for the application of granting of assistance for the export of beef and veal products which may benefit from a special import treatment in a third country (Codified Version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular Article 29(2) thereof, Having regard to Council Regulation (EEC) No 2931/79 of 20 December 1979 on the granting of assistance for the exportation of agricultural products which may benefit from a special import treatment in a third country (2), and in particular Article 1(2) thereof, Whereas: (1) Commission Regulation (EEC) No 2973/79 of 21 December 1979 laying down detailed rules for the application of granting of assistance for the export of beef and veal products which may benefit from a special import treatment in a third country (3) has been substantially amended several times (4). In the interests of clarity and rationality the said Regulation should be codified. (2) The United States of America applies special arrangements for an annual quantity of 5 000 tonnes of beef and veal originating in the Community and meeting certain requirements. One of the requirements is that this meat must be accompanied by a certificate of identity issued by the exporting Member State. (3) The certificates of identity are to be issued solely for the 5 000 tonnes qualifying for the special arrangements. It is therefore necessary to provide for Commission authorisation before the issue of an export licence for the meat in question. Furthermore, the tolerance provided for in Article 8(4) of Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (5) should not be applied for the quantity exceeding that for which the licence has been issued. (4) It is necessary to define the nature of the identity certificates, and the necessary procedures for using them. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation establishes detailed rules of application in respect of exports to the United States of America of 5 000 tonnes per year of beef and veal of Community origin, fresh, chilled or frozen, qualifying for special treatment. 2. The meat referred to in paragraph 1 must comply with the health protection requirements laid down by the importing third country and relate to animals slaughtered not more than two months in advance of clearance through customs for export. Article 2 When the meat is being cleared through customs for export, the certificate of identity defined in Article 3 shall be issued, at the applicants request, on presentation of the export licence referred to in Article 12 of Commission Regulation (EC) No 1445/95 (6) and a veterinary certificate showing the date of slaughter of the animals from which the meat applied for under Article 12 of that Regulation derives. Article 3 1. The certificate of identity shall be made out, with at least one copy, on a form corresponding to the specimen in Annex I. The certificate shall be printed in English on white paper measuring 210 Ã  297 mm. Each certificate shall have an individual serial number assigned by the customs office referred to in Article 4. The exporting Member State may require any certificates used on its territory to be printed in one of its official languages as well as in English. 2. Copies shall bear the same serial number as the original. Any particulars entered on the original and on the copies shall be typewritten, or, if handwritten, printed in block letters in ink. Article 4 1. The certificate of identity and the copies shall be issued by the customs office where the meat is cleared through customs for export. 2. The customs office referred to in paragraph 1 shall endorse the original certificate in the appropriate section and transmit the certificate to the party concerned, retaining a copy. Article 5 Member States shall take the necessary measures to check the origin and nature of products for which certificates of identity are issued. Article 6 Regulation (EEC) No 2973/79 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex III. Article 7 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 2006. For the Commission Franco FRATTINI Vice-President (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 334, 28.12.1979, p. 8. (3) OJ L 336, 29.12.1979, p. 44. Regulation as last amended by Regulation (EC) No 1234/2006 (OJ L 225, 17.8.2006, p. 21). (4) See Annex II. (5) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 410/2006 (OJ L 71, 10.3.2006, p. 7). (6) OJ L 143, 27.6.1995, p. 35. ANNEX I ANNEX II Repealed Regulation with its successive amendments Commission Regulation (EEC) No 2973/79 (1) (OJ L 336, 29.12.1979, p. 44) Commission Regulation (EEC) No 2077/80 (OJ L 202, 2.8.1980, p. 22) Commission Regulation (EEC) No 3582/81 (OJ L 359, 15.12.1981, p. 14) Commission Regulation (EEC) No 3434/87 (OJ L 327, 18.11.1987, p. 7) Article 1 only Commission Regulation (EC) No 1234/2006 (OJ L 225, 17.8.2006, p. 21) (1) This Regulation was also amended by Article 18(1) of Regulation (EEC) No 2377/80 (OJ L 241, 13.9.1980, p. 5), which was repealed by Regulation (EC) No 1445/95. ANNEX III CORRELATION TABLE Regulation (EEC) No 2973/79 This Regulation Article 1 Article 1 Article 3 Article 2 Article 4 Article 3 Article 5 Article 4 Article 6 Article 5  Article 6 Article 8 Article 7 Annex Annex I  Annex II  Annex III